Citation Nr: 1241125	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Since the July 4, 2007, effective date of service connection, the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more.

2.  At no point has the Veteran's hypertension been manifested by diastolic pressure predominantly 110 or more.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The award of service connection for hypertension represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date and in a May 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

The Veteran's service treatment records and VA medical treatment records have been obtained.  Also, the Veteran was provided a VA examination in November 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  This examination was adequate because it provided sufficient information to decide the appeal by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated under Diagnostic Code (DC) 7101 for hypertensive vascular disease.

Under DC 7101, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when the diastolic pressure is predominantly 120 or more, and a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2012).

Note (1) to DC 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days and that, for purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  However, once hypertension has been confirmed, there is no such requirement that readings be taken two or more times on at least three different days to determine blood pressure levels for rating purposes.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating of 10 percent, but no higher, for hypertension is warranted. 

In the January 2009 rating decision, the RO granted service connection for hypertension from July 4, 2007, the first day after the date of the Veteran's separation from service.  The only post-service blood pressure readings of record are those taken during a November 23, 2009, VA examination, and those taken during a November 27, 2009, VA emergency room visit.  At the time of the VA examination, the Veteran's blood pressure was noted to be 132/100 standing, 130/100 sitting, and 120/96 supine.  At the time of the VA emergency room visit, the Veteran's blood pressure was noted to have been 167/110, and 138/88 on blood pressure recheck.  On both dates, the Veteran was noted to have been taking lisinopril/HCTZ to treat his blood pressure.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for hypertension, but no higher, have been approximated.  Three of the five post-service blood pressure readings of record reflect diastolic blood pressure of 100 or more: 100 on standing and sitting on November 23, 2007, and 110 on one reading on November 27, 2003.  Thus, the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more.

However, at no time post-service has the Veteran's hypertension been manifested by either diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The highest the Veteran's systolic pressure has been is 167, and the Veteran's diastolic pressure has never been measured as greater than 110.  Furthermore, the Veteran's diastolic pressure was only measured as 110 on one occasion on his November 27, 2009, VA emergency room visit; at that time, moreover, on blood pressure recheck, his diastolic pressure was measured as 88.  Thus, the criteria for a higher, 20 percent rating have not been approximated at any time since the Veteran's July 4, 2007, date of service connection.

In his July 2010 substantive appeal, the Veteran asserted that, without medication, his diastolic blood pressure would be 100 or more.  This assertion is consistent with the rating of 10 percent for hypertension under DC 7101.

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 10 percent reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  The Veteran's hypertension has been found to be manifested by diastolic pressure of predominantly 100 or more, and such manifestation is explicitly contemplated by the schedular criteria for a 10 percent rating under DC 7101; the record does not reflect, and the Veteran has not asserted, that his hypertension has caused impairment in earning capacity above what would be average for such disability.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hypertension.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities, and, in fact, as reflected in a February 2009 statement, the Veteran has been working as a contractor overseas during the appeal period.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating of 10 percent, but no higher, for hypertension is warranted from the July 4, 2007, effective date of service connection, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  To the extent that the preponderance of the evidence is against assignment of any higher rating during this period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56.  










ORDER

Entitlement to an initial rating of 10 percent, but no higher, for hypertension is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


